                               IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF ALASKA

     ---------------------------------------------------------------------x
     KLOOSTERBOER INTERNATIONAL                                           :
     FORWARDING LLC and ALASKA REEFER                                     :
     MANAGEMENT LLC,                                                      :
                                                   Plaintiffs,            :
                                                                          : Case No.: 3:21-cv-00198-SLG
                                vs.                                       :
                                                                          :
     UNITED STATES OF AMERICA, U.S.                                       : DECLARATION OF
     DEPARTMENT OF HOMELAND SECURITY, U.S. : JOHN LAUER
     CUSTOMS AND BORDER PROTECTION, and TROY :
     A. MILLER, U.S. Customs and Border Protection                        :
     Acting Commissioner, in his official capacity,                       :
                                                                          :
                                                  Defendants.             :
     ---------------------------------------------------------------------x

             Pursuant to 28 U.S.C. § 1746, I hereby declare as follows:

1.   I am an Executive Vice President and the Chief Commercial Officer of Matson Navigation

     Company, Inc. Matson Navigation Company, Inc. ("Matson") is a subsidiary of Matson, Inc., a

     U.S. owned and operated transportation services company headquartered in Honolulu, Hawaii.

     The company is listed on the NYSE under the ticker symbol “MATX.” I am responsible for all

     commercial matters of Matson. I have held that position since March 2015, and have been

     employed by Matson since 2007.

2. Matson provides a vital lifeline to the economies of Hawaii, Alaska, Guam, Micronesia and the

     South Pacific and premium, expedited service from China to Southern California. The company’s

     fleet of vessels includes containerships, combination container and roll-on/roll-off ships and

     custom-designed barges.

3. Matson currently owns and operates 15 vessels registered with the U.S. Coast Guard, referred to

     as “U.S.-flag” vessels. These 15 U.S.-flag vessels are all coastwise qualified and all have



               Case 3:21-cv-00198-SLG Document 42 Filed 09/10/21 Page 1 of 3
                                                        -2-


   coastwise endorsements on their vessel documents making them eligible to transport merchandise

   between two points in the United States. Three of these U.S.-flag vessels are dedicated exclusively

   to our Alaska service and Matson also maintains a reserve vessel to insure consistent, reliable

   service between Alaska and the lower 48 states.

4. Matson has been in business since 1882. Matson’s long history as a leader in Pacific shipping

   underpins a half-century of dedicated service to Alaska by Matson and its subsidiary companies.

   Matson carries approximately one-half of the cargo into Anchorage and the railbelt from the lower

   48 states via liner ship. Matson also operates terminals in Anchorage, Kodiak and Dutch Harbor

   to assist in providing these services.

5. Matson routinely transports equipment, supplies and other merchandise to cities and communities

   in Alaska in support of fishing activities and also routinely transports, among other things, fish and

   fish products from Dutch Harbor in Alaska to Tacoma, Washington via our regularly scheduled

   weekly service. Matson also operates twice-weekly service between Kodiak, Anchorage and

   Tacoma.

6. Matson is one of several ocean transportation providers serving Alaska with qualified U.S.-flag

   vessels.

7. Matson is a strong supporter of the Jones Act and believes that it should be enforced to achieve its

   intent of reserving U.S. domestic maritime trade to U.S. citizens owning and operating U.S.-flag

   vessels built in the United States with U.S. citizen crews.

8. Matson has a strong interest in adequate enforcement of the Jones Act since evasion of the Jones

   Act reduces the cargoes available to be shipped in compliance with the law reserved to qualified

   U.S.-flag vessels such as the ones Matson owns and operates.




              Case 3:21-cv-00198-SLG Document 42 Filed 09/10/21 Page 2 of 3
                                                        -3-


9. Matson is harmed when cargoes reserved to qualified U.S.-flag vessels by the Jones Act are

   diverted to foreign-flag vessels in violation of the Jones Act. Matson (and its predecessor) have

   lost potential revenue for many years as a result of these violations of the Jones Act.

10. Cargoes shipped in violation of the Jones Act from Alaska to the lower 48 states which Matson

   and similarly situated carriers should have transported due to the requirements of the Jones Act

   are not recoverable by Matson and other carriers which have been harmed by the loss of cargo.

11. Matson believes that it has ample vessel capacity to handle at least three times as much fish and

   fish products produced in Alaska as it carries today on an annual basis. Indeed, Matson (and its

   predecessor) has sailed from Dutch Harbor to Tacoma with empty container slots for many years.

12. Matson believes that it and other U.S. Jones Act compliant carriers will be able to carry all future

   catches of Alaska seafood intended for the lower 48 States to Washington State if the current ocean

   carriers that are violating the Jones Act stop violating the Jones Act. From Washington, such

   containers of seafood would be moved to their final destinations by U.S. railroads or trucking.

           I declare under penalty of perjury under the laws of the United States of America that the

   foregoing is true and correct.

           Dated: September 9, 2021




                                                                 __________________________
                                                                 John Lauer




             Case 3:21-cv-00198-SLG Document 42 Filed 09/10/21 Page 3 of 3
